CONTINUATION SHEET
Continuation of 3. Note: Newly amended claim 1 raises new issues requiring a novel search and further consideration because it now recites the mechanical coupling integrates one or more light sources.
Continuation of 12. because: Applicant's arguments are drawn to a proposed claim amendment which is not being entered; thus arguments are not commensurate in scope with the claims.
Examiner would like to note regarding newly amended claim 10, that it is not clear how light sources integrated into the side of the stack may somehow also be provided on the top and bottom of the stack. Further, Examiner could not find any embodiment where the light sources were integrated into the side of the stack and also on the top and bottom of the stack.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783